Affirmed as Modified and Opinion Filed November 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01557-CR

                               FORREST ADKINS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F13-52438-Y

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Myers
                                  Opinion by Justice Bridges

       Forrest Adkins appeals his conviction, following the adjudication of his guilt, for

aggravated assault with a deadly weapon. In three issues, appellant contends the trial court’s

judgment should be modified to correctly reflect the offense for which he was convicted, to show

there was no plea agreement, and to show he pleaded true to only one of the allegations in the

motion to adjudicate. The State agrees the judgment should be modified to make the requested

corrections. We modify the trial court’s judgment adjudicating guilt and affirm as modified.

       Appellant waived a jury and pleaded guilty to aggravated assault with a deadly weapon,

a letter opener. See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011). Pursuant to a plea
agreement, the trial court deferred adjudicating guilt and placed appellant on three years’

community supervision. The State later moved to adjudicate guilt, alleging appellant violated

condition (q) by residing at a prohibited address as a condition of community supervision and

condition (u) by going “AWOL” from the Salvation Army. Appellant pleaded true to violating

condition (u) and not true to violating condition (q). After hearing testimony from appellant,

appellant’s older brother, a probation officer, and a Salvation Army counselor, the trial court

found both allegations true, granted the State’s motion, and adjudicated appellant guilty of

aggravated assault with a deadly weapon. The trial court sentenced appellant to ten years’

imprisonment.

       The judgment adjudicating guilt states the offense for which appellant was convicted is

“aggravated assault with a deadly weapon/2nd.” The indictment alleged that appellant had a

previous injury to an elderly person conviction that involved family violence. However, the trial

court granted the State’s motion to strike the allegation of the previous family violence

conviction. Therefore, the judgment incorrectly reflects that appellant’s conviction in this case

involves a second family violence conviction. We sustain appellant’s first issue. We modify the

judgment adjudicating guilt to delete the “/2nd” and to show the offense for which appellant was

convicted is aggravated assault with a deadly weapon. See TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.—Dallas 1991, pet. ref'd).

       The judgment adjudicating guilt also incorrectly reflects there was a plea bargain

agreement, when, in fact, appellant entered an open plea of true to one of the allegations in the

motion to adjudicate and not true to the other allegation. Accordingly, we sustain appellant’s

second and third issues. We modify the section of the judgment adjudicating guilt entitled



                                               ‐2‐ 
“terms of plea bargain” to state “open,” and the section entitled “plea to motion to adjudicate” is

modified to state “True Condition (u), Not True Condition (q).” Id.

       As modified, we affirm the trial court’s judgment adjudicating guilt.




Do Not Publish
TEX. R. APP. P. 47
141557F.U05
 
                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE
 
 




                                                ‐3‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


FORREST ADKINS, Appellant                            Appeal from the Criminal District Court
                                                     No. 7 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01557-CR        V.                         F13-52438-Y).
                                                     Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                         Justices Francis and Myers participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

      The section entitled “Offense for which Defendant Convicted” is modified to show
“Aggravated Assault with a Deadly Weapon.”

       The section entitled “Plea to Motion to Adjudicate” is modified to show “True Condition
(u), Not True Condition (q).”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered November 4, 2015.



 

 



                                              ‐4‐